CONTRAT D’AMODIATION re

ENTRE

LA GENERALE DES CARRIERES ET DES MINES S.A.

ET

LA COMPAGNIE MINIERE DE TONDO SAS

RELATIF

A L’AMODIATION PARTIELLE DU PERMIS D'EXPLOITATION (PE) 2605 COUVRANT
DEUX CARRES DU GISEMENT NIOKA APPARTENANT A GECAMINES.

N° 1721/9220/SG/GC/2018

OCTOBRE 2018

CONTRAT D’AMODIATION
Entre :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec Conseil
d'Administration, en abrégé « GECAMINES S.A. », en sigle « GCM S.A. », au capital social de
2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du Crédit Mobilier de
Lubumbashi sous le n° CD/LSHURCCM/14-B-1678, Numéro d’Identification Nationale 6-193-
A01000M et Numéro Impôt AO70114F, et ayant son siège social au n° 419, Boulevard Kamanyola, à
Lubumbashi, Commune de Lubumbashi, Ville de Lubumbashi, Province du Haut-Katanga,
République Démocratique du Congo, « RDC », représentée aux fins des présentes par Monsieur
Albert Yuma Mulimbi, Président du Conseil d'Administration, et Monsieur Jacques Kamenga
Tshimuanga, Directeur Général a.i, ci-après dénommée « Gécamines » ou l « Amodiant », d’une
part ;

et

LA COMPAGNIE MINIERE DE TONDO, société par actions simplifiée, en abrégé « CMT SAS »,
au capital social de 1.500.000 USD, immatriculée au Registre du Commerce et du Crédit Mobilier de
Lubumbashi sous le numéro CD/L’SHI/RCCM/14-B-1 674, Numéro d’Identification Nationale 6-193-
N45168A et Numéro Impôt A1505983W, ayant son siège social sis 54, Avenue Industrielle, Ville de
Lubumbashi, Commune Kampemba, République Démocratique du Congo (« RDC »), représentée aux
fins des présentes par Monsieur Jean LENGO DIA NDINGA, Président du Conseil
d’Administration, ci-après dénommée, « CMT SAS » ou la « Amodiataire », d'autre part ;

Ci-après désignées collectivement « Parties » et individuellement « Partie ».

PREAMBULE

A) Attendu que GECAMINES et LEREXCOM MINING ont signé, en date du 8 décembre 2005, le
Contrat de création n° 719/10522/SG/GC/2005, relatif à la création d’une société commune
dénommée « La Compagnie Minière de Tondo, Société par Actions Simplifiée », en sigle « CMT
SAS », en vue de l'exploitation, en partenariat, du gisement de Tondo ;

B) Attendu que par les avenants 1, 2 et 3, il a été ajouté le gisement Shomberwa localisé sur dix-huit
(18) carrés du Permis d’Exploitation 2355 (PE 2355) et le gisement Nokia Ouest et Est localisé sur
seize (16) carrés du PE 2605 ;

C) Attendu que GECAMINES est sortie de CMT SAS en sa qualité d'associé, à la suite de la
récupération du gisement de Musonoie-Est et que cette sortie a été sanctionnée par l’Accord
portant le numéro 1674/12080/SG/GC/2017 du 30 mai 2017 ;

D) Attendu que GECAMINES et CMT SAS ont signé le Contrat de cession n°
1678/12086/SG/GC/2017 relatif à la cession totale du permis d’exploitation (PE) n° 535 et à la
cession partielle des Permis d’Exploitation (PE) n° 2355 et 2605 couvrant respectivement les
gisements de Tondo, Shomberwa et Nioka Ouest et Est.

E) Attendu que CMT SAS, devenue société unipersonnelle à cause de la sortie de GECAMINES, son
associé unique réclame que cette dernière lui cède deux carrés du gisement de Nioka, alors que ces
deux carrés avaient fait l’objet des travaux de prospection par sondage dans le cadre d’un autre
contrat de partenariat de GECAMINES ;

F) Attendu que l'évaluation du coût de ces travaux se situe à hauteur de cinq cent trente cinq mille
sept cent quarante dollars américains (535.740 USD) pour 1.785,8 m de forage ;

Page 2 sur 19
Contrat d'amodiation n° 1721/9220/S56/6C/2018

G) Attendu que LEREXCOM MINING accepte de payer à GECAMINES ce montant ;

H) Attendu que GECAMINES et LEREXCOM MINING se sont réunies en présence de SRK
Consulting pour débattre de la réclamation de deux carrés de Nioka par LEREXCOM MINING ;

1) Attendu que l’Amodiant et l’Amodiataire souhaitent conclure le présent Contrat d’Amodiation qui
conférera tous les droits d’Exploitation à l’Amodiataire, prescrits sur le Permis d'Exploitation
Amodié, notamment ceux d’exploiter du minerai contenant du cuivre, du cobalt et d’autres
substances associées valorisables ;

J) Attendu que les Parties doivent se conformer à l’article 179 pour que l’amodiation soit enregistrée
au CAMI ;

K) Attendu qu’en vue de formaliser leur consentement sur l'offre et l'acceptation, les Parties
conviennent de conclure le présent Contrat d’Amodiation.

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1. INTERPRETATION

1.1. Définitions
Dans le présent contrat d’amodiation, ci-après « Contrat d’Amodiation », sauf s’ils y sont définis
autrement, les termes commençant par une majuscule auront la signification ci-dessous. Les
définitions données en cette clause seront applicables à la fois à la forme singulière et plurielle, et
notamment les termes :
« Amodiation » signifie un louage, pour une durée déterminée ou indéterminée, sans faculté de
sous-louage, de tout ou partie des droits attachés à un droit minier, moyennant rémunération.
« Budget » signifie une estimation et un calendrier détaillés de tous les frais à exposer par
PAmodiataire et de toutes les recettes attendues relatifs au(x) Programme(s) qui sera ou seront
établi(s) pour la Période d’Exploration et la Période de Développement.
« Cadastre Minier » ou « CAMI » signifie l’entité publique de la République Démocratique du
Congo responsable notamment de l’enregistrement des droits miniers et de carrières.
«Droits miniers Partiellement Amodiés » signifie tous droits attachés au Permis d’Exploitation
PE 2605 couvrant partiellement les deux carrés donnés en amodiation au sens du Code Minier
susceptibles d’être exercés par le titulaire en se conformant aux normes définies dans l’EIES et le
PGES et ce, dans les limites du périmètre définies par les coordonnées géographiques et figurant
sur le plan en annexe et que l’Amodiant donne en amodiation à l’Amodiataire en vertu du présent
Contrat d’Amodiation et du Code Minier.
«Chiffre d’Affaires Brut» signifie le montant total des ventes de Produits réalisées par
lAmodiataire à partir de l'exploitation des deux carrés localisés sur le Permis Amodié.
«Code JORC » signifie l’édition 2012 du Code australo-asiatique pour la Déclaration des
Résultats d'Exploration, des Ressources Minérales et des Réserves de Minerais.

«Date d’Entrée en Vigueur de l’Amodiation » a le sens qui lui est attribué à l’article 2.2.1.

«Date de Commencement de la Production Commerciale » signifie la date de l'expédition du
premier chargement des Produits marchands, quelle que soit la nature de la vente commerciale,
exception faite des échantillons envoyés à l’étranger pour analyse.

«Date de Signature de PAmodiation » signifie la date de signature du présent Contrat
d’Amodiation par les Parties.

Page 3 sur 19
Contrat d'amodiation n° 1721/9220/56/6C/201:

« Développement » signifie, en ce qui concerne le Permis Amodié, les opérations ou les travaux
effectués ayant pour objet ou liés à la préparation de l’Exploitation, ÿ compris la construction ou
l'installation d’un broyeur ou de tous autres équipements utilisés pour la concentration, le
traitement ou autres valorisations des produits minéraux.

«Æquivalent Cuivre-Cobalt » signifie l'équivalent économique d’une quantité déterminée de
cuivre en cobalt selon un ratio cuivre-cobalt déterminé par le prix fixé dans la Déclaration des
Ressources et des Réserves de l’Amodiataire établie conformément aux normes internationales de
l’industrie minière et actualisée tous les ans.

«Exploitation » signifie en ce qui concerne le Permis Amodié, les travaux miniers d’extraction, de
production, de traitement, de transport interne, de manutention, de concentration, de traitement
métallurgique, de raffinage et autres, de traitement des produits et d'aménagement et de
restauration des périmètres d’exploitation.

« Exploration » signifie, en ce qui concerne le Permis Amodié, toutes les opérations ou les travaux
réalisés ayant pour objet d’établir notamment l’existence, la localisation, la quantité, la qualité ou
l’étendue d’un gisement commercial de minerai de cuivre ou de cobalt à l’intérieur des périmètres
couverts par le Permis Amodié, y compris la préparation d’une étude de faisabilité et toute autre
étude ou analyse.

«Jour Ouvrable » signifie un jour autre que le samedi, le dimanche ou un jour férié légal en
République Démocratique du Congo.

<LIBOR » signifie le Taux de Fixation des Intérêts pour les dépôts (Interest Settlement Rate for
deposits) en Dollars américains (USD) de l’Association des Banquiers Britanniques par période de
trois (3) mois, tel qu'affiché sur la page appropriée de l'écran Reuters à partir de onze (11) heures,
deux (2) Jours Ouvrables avant chaque échéance de paiement de la redevance. Si la page est
remplacée ou si le service cesse d'être disponible, l’Amodiataire et 1’ Amodiant (tous deux agissant
raisonnablement) doivent convenir d’une autre page ou d’un service affichant le taux approprié.
«Mt/Cuivre » signifie un million de tonnes de cuivre.

« Opérations » signifie l’Exploration, le Développement et l’Exploitation du Permis Amodié et la
gestion et la commercialisation des Produits.

«Permis Amodié » signifie le Permis d’Exploitation (PE) 2605 couvrant partiellement deux
carrés, y compris les droits qui y sont attachés, ct amodié par l’Amodiant à l’Amodiataire
conformément au présent Contrat d’Amodiation.

«Produits » signifie tous les produits finis provenant de l’exploitation de minerai de cuivre, de
cobalt et/ou d’autres substances associées valorisables, sur le Permis Amodié, y compris les
concentrés cupro-cobaltifères, les cathodes de cuivre et de cobalt et, le cas échéant, le cuivre à
haute teneur.

« Programme » signifie une description raisonnablement détaillée des Opérations à conduire et
des objectifs à poursuivre par l’Amodiataire pendant une période donnée à déterminer, au cours de
la Période d’Exploration et de la Période de Développement.

«Réserves Prouvées » a le sens qui est attribué à « Proved Reserves » dans le Code JORC.
«Réglementation Minière » signifie la loi n° 007/2002 du 11 juillet 2002 portant Code Minier de
la République Démocratique du Congo telle que modifiée et complétée par la loi n° 18/001 du 9
mars 2018 et le décret n° 038/2003 du 26 mars 2003 portant Règlement Minier tel que modifié et

complété par le décret n° 18/24 du 8 juin 2018 ;
12. Interprétation ft
Page 4 sur 19 4
Contrat d'amodiation n° rs

1.2.1 Le « niveau de minéralisation » dans le Permis Amodié sera déterminé conformément aux
méthodes et à la terminologie du Code JORC ;

12.2 La référence à «une quantité de cuivre ou au Cuivre » concernant le Permis Amodié
inclura également l’Equivalent Cobalt-Cuivre, notamment en ce qui concerne la
détermination :

(G)_ de la base pour le calcul du montant de pas de porte à payer par l’Amodiataire ;

(ii) de la quantité totale de minerai que contiennent les Rejets de Luilu sur l’ensemble du
Périmètre Amodié. Cette quantité sera couverte par le présent Contrat d’Amodiation
qui pourra être remplacé, le cas échéant et après accord des Parties, par un contrat de
cession.

12.3 Les «normes internationales de l’industrie minière » ou les « normes de l’industrie » se
réfèrent aux normes généralement applicables dans l’industrie minière internationale ce qui
comprend, le cas échéant, la Charte et les Dix Principes du Développement Durable du
Conseil International des Mines et des Métaux (ICMM).

1.2.4 Les références à :

Ÿ une personne incluent toute société, tout partenariat, ou toute association sans

personnalité morale (disposant, ou non, d’une personnalité juridique distincte) ;

Ÿ une société incluent toute société, société commerciale, ou personne morale, où qu'elle

soit constituée ; et

Y toute référence de ce type sera interprétée de manière à inclure les successeurs,

cessionnaires ou ayants droit autorisés de cette personne ou société, et toute référence
aux représentants d’une personne ou d’une société se rapportera à ses dirigeants,
salariés, conseils juridiques ou autres conseillers professionnels, sous-traitants, agents,
avocats et autres représentants dûment autorisés.

Article 2. PRINCIPES GENERAUX
2.1 Objet

2.1.1 L'objet du présent Contrat d’Amodiation est d’accorder une amodiation à
l’Amodiataire sur les droits miniers attachés aux deux carrés du Permis Amodié,
conformément à la Réglementation Minière applicable.

2.12 Cette amodiation, accordée par l’Amodiant à l’Amodiataire, comporte le droit exclusif
et total d’effectuer sur les deux carrés du PE 2605, tous travaux d’Exploration, de
Développement et d'Exploitation et de disposer, en toute propriété et liberté, des
Produits qui en sont extraits, dans le respect des dispositions de la Réglementation
Minière, dans la limite de l’exploitation effective de minerai sur l’ensemble du
périmètre couvert par le Permis Amodié.

2.1.3 Les Parties reconnaissent que les droits d’Exploration, de Développement et
d'Exploitation accordés à l’Amodiataire au titre du présent Contrat d’Amodiation
concernent le cuivre, le cobalt et d’autres substances valorisables.

2.2 Durée
2.2.1 Date d’Entrée en Vigueur de l’Amodiation

Le présent Contrat d’Amodiation et les droits découlant des présentes entreront en
vigueur, entre les Parties après son enregistrement par le CAMI conformément aux

dispositions de l’article 179 du Code Minier en application de l’article:4.1 ci-dessous,
Pare sur 19
Contrat d'amodiation n° ira sereerns n2 L.

étant entendu que, dans tous les cas, cette date sera postérieure à la date de signature

du présent Contrat d’Amodiation (la «Date d’Entrée en Vigueur de

PAmodiation »).

22.2 Date d’Expiration de l’Amodiation

Aux fins de l’article 2.12, les Parties reconnaissent que le présent Contrat

d’Amodiation et les droits découlant des présentes resteront en vigueur pour une durée

de vingt-cinq (25) ans renouvelable, pour la même période, après négociations entre
les Parties. Dans tous les cas, avant cette date, le présent Contrat d’Amodiation peut
prendre fin à la première des dates suivantes :

() la date à laquelle l’ensemble des Produits résultant de l’exploitation sont obtenus
dans la limite des Réserves Prouvées contenues dans le minerai exploité au titre
du Permis Amodié (ou l’Equivalent Cuivre-Cobalt et autres substances
associées) ; ou

(ii) la date à laquelle le Permis Amodié ne pourra plus être ni renouvelé ou ni
prolongé dans toute la mesure permise par la Réglementation Minière (la « Date
d’Expiration de l’Amodiation »).

Article 3. QPPOSABILITE ET ENREGISTREMENT DU CONTRAT D’AMODIATION

Les Parties conviennent que le présent Contrat d’Amodiation sera enregistré au Cadastre Minier et
PAmodiant s’assurera que les droits de l’Amodiataire au titre du présent Contrat d’Amodiation, et
relatifs au Permis Amodié, demeurent valides et opposables aux tiers et enregistrés au Cadastre
Minier. L'enregistrement se fera conformément à l’article 179 du Code Minier.

Article 4. PAIEMENT A L'AMODIANT
41 Loyer

4.1.1. Taux de loyer

Le taux de loyer mensuel est de 3.000 USD (trois mille Dollars américains) ou son
équivalent en franc congolais au taux de change en vigueur le jour du paiement, impôt
mobilier compris.

Le loyer est payable annuellement et anticipativement au début de chaque année
d’occupation.

Il est susceptible de révision après négociation et ce, si les paramètres économiques venaient
à changer entraînant ainsi un déséquilibre manifeste.

4.1.2. Garantie locative

A l’entrée en vigueur du présent Contrat d'Amodiation, l'Amodiataire est tenu de verser une
garantie locative correspondant à douze mois de loyer, soit 36.000 USD (trente six mille
Dollars américains).

À l'expiration du Contrat d'Amodiation, l'Amodiant s'engage à reverser à l'Amodiataire le
montant de la garantie locative, après avoir déduit les frais éventuels dus à la réparation du
terrain utilisé.

Page 6 sur 19
Contrat d'amodiation n° és

4.2 Paiement du coût de forage effectué par l’Amodiant

L’enregistrement de l’amodiation se fera à la condition que l’Amodiataire paie à l’Amodiant
le montant de cinq cent trente-cinq mille sept cent quarante dollars américains (535.740
USD) au titre des travaux de sondage qui ont été effectué sur les deux carrés du PE 2605.
Pour sa part, l’Amodiant remettra à l’Amodiataire les carottes extraites de ces forages, les
résultats d’analyse obtenus ainsi que toutes autres informations documentées recueillies à cet
effet, et devenus, de droit, propriété de l’Amodiataire.

Article 5. DROITS DE L'AMODIATAIRE

L’amodiation accordée par le présent Contrat d’Amodiation comprend les droits définis aux articles
1.1et2.1.

Article 6. DECLARATIONS ET GARANTIES

6.1.

62.

L’Amodiataire déclare et garantit qu’il a la capacité et le pouvoir de conclure et d’exécuter le
présent Contrat d’Amodiation et que toutes les autorisations requises ont été obtenues et qu’il
est éligible aux droits miniers conférés par le présent Contrat d’Amodiation, conformément à
la Réglementation Minière.

A l’égard du Permis Amodié, l’Amodiant déclare et garantit que :

6.2.1. Il a la capacité et le pouvoir de conclure et d’exécuter le présent Contrat d’Amodiation
et que toutes les autorisations requises ont été obtenues ;

622. Ilest titulaire exclusif du Permis Amodié et des droits qui en découlent ;

6.2.3. Le Permis Amodié n’est soumis à aucune charge, privilège ou sûreté quelconque en
faveur des tiers et ne fait l’objet d’aucune procédure, revendication ou différend qui
pourrait affecter les droits de 1’ Amodiataire sur le Permis Amodié ;

6.24. Aucune notification d’annulation, de retrait, de manquement, d’application de
pénalités, de suspension d’activités ou toute forme de sanction des autorités
congolaises, n’a été reçue ou n’est, à sa connaissance, attendue par l’Amodiant ; et

6.2.5. A sa connaissance, toute Exploration, Développement ou autres Opérations menées
par lui ou pour son compte sur le Permis Amodié ont été exécutés conformément aux
règles de l’art et dans le respect de la Réglementation Minière applicable.

Article 7. OBLIGATIONS DES PARTIES

7.1

Obligations de l’Amodiataire

L’Amodiataire assumera ses responsabilités propres résultant de l’article 177 du Code Minier
dans les limites des droits miniers Amodiés :

Les principales obligations de l’Amodiataire au titre du présent Contrat d’Amodiation sont
notamment les suivantes :

7.1.1 L’Amodiataire prend à sa charge tous les impôts (droits superficiaires), taxes et
redevances dus à l’Etat tels que prévus dans la Réglementation Minière relatifs audit
Permis d’exploitation qui soient imposables à l’Amodiant conformément au Code
Minier étant entendu que l’inexécution de cette obligation donnera le droit à
lAmodiant d'appliquer la clause résolutoire conformément à l’article 177(a) du Code
Minier.
Si l’Amodiataire effectue ces paiements directement, il aura l° obligation < de soumettre
à l’Amodiant les quittances correspondantes dans les 3 jours suivant F réception.

Page 7 sur 19

Contrat d'amodiation Es ru or %
/
77

7.12 L’Amodiataire s’engage à appliquer toutes les lois et la réglementation concernant la
conduite des Opérations sur le Permis Amodié ; étant entendu que l’inexécution de
cette obligation donnera le droit à l’Amodiant de résilier le présent Contrat
d’Amodiation conformément à l’article 177(b) du Code Minier.

7.13  L’Amodiataire réalisera les investissements nécessaires pour poursuivre l’Exploration
et le Développement du Permis Amodié sur la base des Budgets et des Programmes et
plus généralement conformément aux exigences minimales de la Réglementation
Minière et qui correspondront plus généralement aux normes internationales de
l’industrie minière. Le but poursuivi par l'exécution des travaux d’Exploration est
d'identifier des Réserves Prouvées de cuivre et/ou de cobalt sur l’ensemble du
périmètre du Permis Amodié.

7.14 L’Amodiataire s’engage à prendre toutes les dispositions nécessaires pour assurer sous
sa seule responsabilité, la sécurisation de tout le périmètre couvert par le Permis
Amodié.

7.1.5  L’Amodiataire réalisera aussi, conformément à la Règlementation Minière, la
maintenance et la réhabilitation du site dans des conditions conformes à la
Réglementation Minière et qui correspondent plus généralement aux normes
internationales de l’industrie minière.

7.1.6 Le phénomène « creuseurs clandestins » dans les sites miniers au Haut-Katanga étant
un phénomène généralisé qui échappe au contrôle de Gécamines et étant donné que
Gécamines n’a pas des moyens de les évacuer avant tous travaux de Recherches,
lAmodiataire s’engage à assurer l’évacuation de toute occupation illégale ainsi que
toute activité illégale sur le périmètre faisant l’objet du présent Contrat d’Amodiation.
Les frais y afférents seront entièrement supportés par l’Amodiataire.

7.1.7  L’Amodiataire s’engage à promouvoir le développement social des communautés
environnantes, selon un cahier des charges à adopter après concertation avec ces
communautés.

7.18  L’Amodiataire s’engage à donner à l’Amodiant, par préférence aux tiers, l’opportunité
de prester des services et de livrer des fournitures nécessaires aux Opérations pourvu
que les conditions offertes par l*Amodiant soient commercialement concurrentielles et
soient conformes aux spécifications requises.

7.19 L'Amodiataire accordera à l’Amodiant sans restriction et selon les mêmes conditions
que celles faites aux autres usagers de l’Amodiataire, le libre accès et usage des
infrastructures routières, fluviales et autres situées à l’intérieur du périmètre couvert
par les Droits Miniers Amodiés.

7.2 Obligations de l’'Amodiant
Les obligations principales de l’Amodiant au titre du présent Contrat d’Amodiation sont les
suivantes :

(@) donner accès à l’Amodiataire à toutes les données, informations, registres et
rapports relatifs au Permis Amodié ;

(Gi) préparer et déposer une demande d’enregistrement du Contrat d’Amodiation au
CAMI conformément aux dispositions des articles 177 à 179 du Code Minier et des
articles 369 et 370 du Règlement Minier dans les dix jours ouvrables suivant
l'entrée en vigueur du contrat à condition que l’Amodiataire lui fournisse en temps
utile toute l'information exacte requise par l’Article 370 du Règlement Minier,
étant entendu que lAmodiataire s’engage par le présent contrat à x faire ;

U

Page 8 sur 19 / 7

Contrat d'amodiation n° gerer /c /
jz

/ F7?

7.3

(ii) sauf négligence ou faute de l’Amodiataire, défendre les droits miniers Amodiés
lorsqu'un tiers présenterait des demandes ou introduirait une action en justice
contre l’Amodiant ou l’Amodiataire portant sur ces droits miniers ; et le défendre
en cas de trouble de jouissance et lui apporter toute son assistance ;

(iv) sans préjudice des obligations spécifiques incombant à l’Amodiataire (telles que
définies à l’article 7.1 ci-dessus), soutenir et assister l’Amodiataire à remplir ses
obligations au titre de la Réglementation Minière congolaise et dans ses relations
avec les autorités congolaises, dans le but de préserver la validité et la conformité
du Permis Amodié et garantir à l’Amodiataire une jouissance paisible pour la
réalisation de ses travaux d’Exploration, de Développement et d’Exploitation ; les
Parties conviennent que l’obligation mentionnée dans le présent paragraphe (iv)
s’entend d’une obligation de moyens ;

(v) sans préjudice des obligations spécifiques incombant à l’Amodiataire (telles que
définies à l’article 7.1 ci-dessus), maintenir le Permis Amodié pleinement en
vigueur, et le renouveler pour la durée maximale autorisée par la Réglementation
Minière congolaise en vigueur avant l’expiration dudit Permis ;

(vi) accomplir, aux frais exclusifs de l’Amodiataire, toutes autres démarches
administratives requises pour garantir l’opposabilité des droits accordés à
l’Amodiataire au titre du présent Contrat d’Amodiation ;

Obligations Mutuelles

L’Amodiant et l’Amodiataire s’engagent à coopérer pour assurer l’opposabilité du présent
Contrat d’Amodiation, sa validité et le renouvellement immédiat du Permis Amodié, aux frais
de l’Amodiataire.

Article 8. RESILIATION
L’Amodiant aura le droit de résilier le présent Contrat d’Amodiation, sans préjudice de réclamations
en dommages et intérêts, seulement dans l’hypothèse où :

8.1

82

83

L’Amodiant a notifié à l’Amodiataire un manquement à une obligation de paiement visée aux
articles 7.1.1 et Erreur ! Source du renvoi introuvable. et l’Amodiataire n’a pas remédié audit
manquement dans les quatre-vingt-dix (90) jours qui suivent cette notification ;
L’Amodiant a notifié à l’Amodiataire un manquement à l’article 7.1.2, qui, conformément à
l'article 177 du Code Minier, est susceptible d’avoir des conséquences financières et
administratives préjudiciables pour l’Amodiant et si l’Amodiataire n’a pas :
8.2.1 remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent la
notification ; ou
8.2.2 commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours, étant entendu
que dans cette hypothèse, l’Amodiataire devra continuer à faire tout effort raisonnable
et devra prendre toute mesure appropriée afin de remédier à ce manquement dans un
délai raisonnable après ladite période de quatre-vingt-dix (90) jours ;
L’Amodiant a notifié à l’Amodiataire un manquement significatif à une obligation importante
visée aux articles 7.1.3 à 7.1.7 et l’Amodiataire n’a pas :
8.3.1. remédié audit manquement dans les quatre-vingt-dix (90) jours qui suivent la
notification ;

Page 9 sur 19
Contrat d'amodiation n° 1721/9220/S6/6C/201

8.3.2.

commencé à y remédier dans ledit délai de quatre-vingt-dix (90) jours, étant entendu
que dans cette hypothèse, l’Amodiataire devra continuer à faire tout effort raisonnable
et devra prendre toute mesure appropriée afin de remédier à ce manquement dans un
délai raisonnable après ladite période de quatre-vingt-dix (90) jours.

Article 9. SUPERVISION

9.1. Droit d'inspection

9.1.1

9.1.2

9.13

9.2. Com
92.1

9.2.2

923

Moyÿennant un préavis donné à l’Amodiataire, l’Amodiant aura, jusqu’à la Date
d’Expiration de l’Amodiation, un droit de surveillance et d’inspection des travaux de
lAmodiataire effectués sur l’ensemble du périmètre couvert par le Permis Amodié.
L’Amodiant peut, pour des besoins d'évaluation, prélever des échantillons des
minerais se trouvant sur le périmètre couvert par le Permis Amodié.
Il est cependant convenu que ni l’Amodiant ni ses agents dûment mandatés n’ont
aucun droit de déplacer des minerais sans l’accord préalable de l’Amodiataire.

ité de suivi
L’Amodiant et l’Amodiataire créeront un comité conjoint dont la composition

initiale et les missions seront diffusées à la Date d’Entrée en Vigueur de
l’Amodiation. (le « Comité Conjoint »).

L’Amodiataire devra, pendant la Période d’Exploration, communiquer de façon
régulière (au moins à la fin de chaque trimestre) à l’Amodiant et au Comité Conjoint
les rapports et les résultats des travaux d’exploration. Le Comité Conjoint pourra
examiner et discuter de ces informations à titre consultatif

Le Comité Conjoint discutera également de tout autre sujet d’importance concernant
la conduite du Programme de Travaux d’Exploration, y compris les circonstances
dans lesquelles 1 Amodiataire requiert le soutien de l'Amodiant. Le Comité Conjoint
communiquera, par écrit avec copie à l’Amodiant, ses avis relatifs à tous les sujets
examinés et/ou discutés avec l’Amodiataire.

Article 10. : PERIODE D’EXPLORATION

10.1. Programme des Travaux et Budget

10.1.

10.2. Date

IL’Amodiataire déclare par la présente son engagement de mettre en œuvre, pendant

la Période d’Exploration, un programme d’exploration établi conformément aux
normes internationales de l’industrie minière dans le but d’identifier des Ressources
de cuivre, de cobalt et/ou d’autres substances valorisables, sur l’ensemble du
périmètre couvert par le Permis Amodié.le « Programme de Travaux
d’Exploration »).
La Période d’Exploration sera composée des Phases d’Exploration et des
engagements minimums de dépenses à communiquer par l’Amodiataire, dans les 60
jours qui suivent la signature du présent Contrat, et qui feront partie intégrante de
celui-ci.

de commencement de la période d’exploration

L’Amodiant et l’Amodiataire conviennent que toutes les activités énumérées ci-dessous
devront être accomplies avant le début de la Période d’Exploration :

10.2.1.

la mise à jour, l’enregistrement auprès du CAMI et l'approbation par la DPEM
(Direction chargée de la Protection de l'Environnement Minier) des_ Plans

Environnementaux pour le Permis Amodié ; {
Page 10 sur 19 ' mue À
Contrat d'amodiation n° 1721/9220/56/6C/201: Q FA

j A
ÜY

10.22.

10.23.

la preuve satisfaisante de la constitution effective de la sûreté financière de
réhabilitation requise par les Plans Environnementaux pour le Permis Amodié ;

la nomination des membres et du Directeur du Comité Conjoint.

10.3. Durée de la Période d’Exploration

103.1.

10.32.

10.33.

lAmodiataire devra commencer les travaux d’exploration dans les trente [30] jours
de l’approbation du Budget et du Programme ;

l’Amodiataire aura le droit de réaliser des travaux d’exploration pendant une période
de neuf mois calendaire à compter de la Date de notification susmentionnée (la
«Période d’Exploration »), étant entendu que la Période d’Exploration peut être
prolongée à la demande de l’Amodiataire acceptée par l’Amodiant ou pendant la
durée d’un Evénement de Force Majeure conformément à l’article 13 ou pendant le
temps nécessaire à la résolution d’un litige ;

Au terme de la période d'exploration, une étude de faisabilité devra être présentée à
lAmodiant pour acceptation.

10.4. Résultats et échantillons

La propriété des résultats (y compris des recherches, rapports ou autres produits des
travaux) et des échantillons physiques résultant des activités de forage sera allouée de la
manière suivante :

104.1.

10.42.

10.43.

10.44.

10.45.

les résultats et les échantillons physiques relatifs au Permis Amodié seront détenus
conjointement par l’Amodiataire et l’Amodiant jusqu’à la restitution du Permis
Amodié à 1° Amodiant ;

sans préjudice de l’obligation de communiquer les rapports concernant les résultats
d’exploration à l’Amodiant et au Comité Conjoint, les originaux de tels rapports et
les échantillons physiques resteront sous la seule garde de l’Amodiataire et seront
conservés dans les locaux de l’Amodiataire en RDC, jusqu’à ce que le Permis
Amodié soit restitué à l’Amodiant, auquel cas lesdits rapports et échantillons
physiques seront transmis ou mis à disposition de l’Amodiant conformément à
l’article 9.2.2.

lP’Amodiant aura le droit d’accéder par lui-même ou par un tiers mandataire de son
choix, aux originaux des rapports et aux échantillons physiques sous la garde de
lAmodiataire dans ses locaux pour effectuer une inspection ou des essais ou toute
autre vérification à sa discrétion, à condition d’informer l’Amodiataire de manière
raisonnablement anticipée pour ne pas perturber les Opérations.

Les Parties reconnaissent l'importance de protéger l’intégrité et la qualité des
échantillons physiques. Les Parties reconnaissent qu’au moins un quart des
échantillons originaux seront conservés jusqu’à la restitution du Permis à
lAmodiant. Tous tests additionnels requis ou initiés par l’Amodiant seront réalisés
aux frais de l’Amodiant.

Les originaux des rapports d’exploration et les échantillons physiques correspondant
au Permis Amodié seront mis à la disposition de l’Amodiant au lieu de son choix en
RDC, dans les 30 jours qui suivent la restitution du Permis, et aux frais de
PAmodiant.

Article 11. PERIODE DE DEVELOPPEMENT

11.1. l’Amodiataire aura le droit de poursuivre les travaux de recherche et ne activités de

développement qu’elle jugera opportuns dans le but d'établir des Rés

Page 11 sur 19
Contrat d'amodiation n° 1721/9220/56/6C/2018
#

#

ee Prouvées et de

MN

parvenir à une exploitation économiquement viable du Permis Amodié contenant du cuivre, du
cobalt et/ou d’autres substances valorisables ;

112. lPAmodiataire aura le droit de poursuivre ses activités sur le périmètre du Permis Amodié
pendant la Période de Développement sur la base d’un programme de travail, établi
conformément aux normes internationalement admises pour identifier les Réserves Prouvées et,
actualisé au moins annuellement selon les recommandations formulées par le Comité Conjoint,
et communiqué à lAmodiant (le « Programme de Travaux de Développement »).

113. La Période de Développement commencera à la date d’approbation du premier Programme de
Travaux de Développement par lAmodiant et l’Amodiataire (la « Date de Commencement de
Période de Développement »). La Période de Développement sera celle retenue par le Comité
Conjoint suivant les recommandations formulées sur le Programme des Travaux de
Développement, (la « Durée de la Période de Développement »), étant entendu que la Durée de
la Période de Développement peut être prolongée dans les cas suivants :
> en cas de difficulté d’accès au Permis Amodié, dûment notifiée et justifiée par écrit à

lAmodiant, y compris pour des raisons sécuritaires ou des questions relatives aux
communautés environnantes et/ou à des mineurs artisanaux, pendant la durée nécessaire
pour surmonter ces difficultés ;

> en Cas de Force Majeure conformément à l’article 13 ;

> pendant la durée nécessaire à la résolution d’un litige.

Article 12. CESSION
12.1. Cession des droits et obligations
12.1.1. Chaque Partie pourra librement céder ses droits et obligations résultant du
présent Contrat d’Amodiation.
12.12. Les Parties concluront les accords nécessaires et effectueront les formalités

administratives (en particulier auprès du CAMI) pour les besoins de
lopposabilité de la cession et, le cas échéant, de la rétrocession.

12.2. Sous-amodiation

Conformément à l’article 177 du Code Minier, l’Amodiataire s’interdit, pendant toute la
durée du présent Contrat d’Amodiation, de sous-amudier le Permis Amodié,

Article 13. FORCE MAJEURE

13.1. Si une Partie est affectée par un Cas de Force Majeure qui empécherait cette Partie de
remplir tout ou partie de ses obligations au titre du présent Contrat d’Amodiation, elle en
notifiera par écrit l’autre Partie le plus tôt possible, et dans tous les cas dans un délai de
quinze (15) Jours Ouvrables à compter de la prise de connaissance du Cas de Force
Majeure, en indiquant avec précision les événements constitutifs du Cas de Force
Majeure ainsi que la durée estimée de la suspension de l'exécution des obligations
affectées.

13.2.  Nonobstant toute clause contraire, les Parties conviennent que la survenance d’un Cas de
Force Majeure ne pourra suspendre l’exécution des obligations de paiement à la charge de
PAmodiataire reprises aux termes de l’article 4.

133. La durée de la Période de d’Exploration ou de la Période de Développement, sera, le cas
échéant, augmentée de la durée du Cas de Force Majeure.

Page 12 sur 19

Contrat d'amodiation n° SEE S
| 134. Si le Cas de Force Majeure perdure plus de 12 (douze) mois, chacune des Parties aura le
| droit de demander la résiliation du présent Contrat d’Amodiation conformément aux
stipulations de l’article 17 sans nouvelle obligation ou devoir entre les Parties.

Article 14. RESPONSABILITES

14.1. L’Amodiant et l’Amodiataire acceptent la responsabilité solidaire et indivisible vis-
l'État conformément aux dispositions de l’article 177 du Code Minier. L’Amodiataire est,

vis de

nonobstant toute clause contraire, redevable des impôts, taxes et redevances dus en vertu
du Permis d’Exploitation à compter de la Date d’Entrée en Vigueur de l’Amodiation.

14.2. Toutefois, en cas de défaillance de l’Amodiataire, l’Amodiant est responsable vis-à-vis de
| l'État, sous réserve de son droit de recours contre lAmodiataire pour tous les montants,
intérêts et pénalités en découlant, conformément aux dispositions de l’article 177 du Code

Minier.

Article 15. AUTRES STIPULATIONS

15.1. Confidentialité

| 15.1.1.

15.12.

15.13.

Annonces

Aucune annonce publique, d’une quelconque nature (y compris tout communiqué de
presse ou toute divulgation) ne scra faite en relation avec le présent Contrat
d’Amodiation, sauf accord contraire convenu par écrit entre les Parties, excepté si le
droit en vigueur en République Démocratique du Congo ou le droit applicable à l’un
des Affiliés des Parties l'exige, y compris toute réglementation de tout marché
boursier auquel toute Partie ou l’un de ses Affiliés est soumis.

Informations confidentielles

Sous réserve des stipulations des articles 15.1.3 et 15.1.6, chaque Partie préservera la
confidentialité, et veillera à ce que ses dirigeants, employés, agents et conseils
professionnels respectifs préservent la confidentialité de toutes informations, tous
documents et tous autres supports fournis à l’une des Parties, notamment par une
autre Partie, l’un de ses consultants ou conseils, ou reçus par elle, y compris par
toute autorité, en relation avec le présent Contrat d’Amodiation et/ou toute
discussion ou document en lien avec sa négociation, et identifiés comme
confidentiels (les « Informations Confidentielles »).
Exclusions

L’article 15.1.2 ne s’applique pas :

(@) aux informations qui sont, ou deviennent, disponibles publiquement
Qautrement que par violation du présent Contrat d’Amodiation) ou
développées de manière indépendante par une Partie ;

(ü) aux informations dont la partie destinataire est en mesure de démontrer
qu’elles étaient en sa possession avant leur divulgation, tel qu’attesté
par des pièces écrites ;

(ii) aux informations communiquées par une Partie à des Affiliés, des
dirigeants, des employés, des consultants indépendants et des conseils
professionnels mandatés par une Partie, des contractants existants ou
potentiels, des investisseurs potentiels, des banques ou des institutions

financières, en lien avec l’obtention de financemghts/ pour l'évaluation
Page 13 sur 19 es
Contrat d'amodiation n° É V4 T7

des projets associés au développement du Permis d’Exploitation et sur
la base des informations strictement nécessaires, sous réserve que le
destinataire concerné des Informations Confidentielles :

a. soit soumis à une obligation de confidentialité au titre
d’obligations professionnelles ou contractuelles ; ou

b. soit informé de la nature confidentielle de ces Informations
Confidentielles et s’engage par écrit à respecter des
restrictions de confidentialité substantiellement identiques à
celles stipulées dans le présent article 15.1 ;
Gv) à la divulgation d'informations, dans la mesure requise par la loi, par
toute juridiction compétente, une instance de régulation ou un marché
boursier reconnu ; et

(M) aux  divulgations d’informations auxquelles les Parties ont
préalablement donné leur accord écrit.

15.1.4. Obligations de confidentialité
Aux fins de l’article 15.1.2, les Parties devront :

(G) conserver tout document, équipement et matériel qui font partie des
Informations Confidentielles dans des zones sûres et des fichiers
séparés, avec un accès restreint, afin d’empêcher que les Informations
Confidentielles ne soient divulguées à des personnes non autorisées ;

(ii) maintenir des procédures administratives adéquates, afin de prévenir
toutes pertes d’Informations Confidentielles ; et
(ii) informer immédiatement l’autre Partie en cas de pertes éventuelles de
toutes Informations Confidentielles de sorte que cette dernière puisse
demander une mesure conservatoire ou prendre des mesures
appropriées.
15.1.5. Restitution d’Informations Confidentielles
A la demande d’une Partie, l’autre Partie devra :
1. détruire ou retourner à cette dernière tous les documents et supports (et toutes
les copies) contenant, reflétant, intégrant, ou fondés sur des Informations
Confidentielles ;

2. effacer toutes les Informations Confidentielles de son système informatique ou
qui sont stockées sous forme électronique ; et

3. certifier par écrit à cette dernière qu’elle s’est conformée aux exigences du
présent article 15.1 étant entendu que lAmodiant peut conserver les
documents et supports contenant, reflétant, intégrant ou fondés sur les
Informations Confidentielles dans la mesure requise par la loi ou par toute
autorité gouvernementale ou réglementaire, ainsi que les procès-verbaux de
toute réunion de ses organes sociaux, et tout document de travail incorporant
des Informations Confidentielles.

Lorsque les systèmes informatiques réalisent une sauvegarde électronique
automatique de données empêchant la destruction des Informations
Confidentielles contenues dans ces systèmes informatiques sans les

endommager, toute Partie est autorisée, sous réserve d'ühe notification
Page 14 sur 19
Contrat d'amodiation n° 1721/9220/56/6C/2018

VA

préalable à l’autre Partie, à conserver lesdites Informations Confidentielles
pour une durée égale à celle durant laquelle les données informatiques sont
habituellement sauvegardées.

Toutes les Informations Confidentielles qui ne sont pas restituées ou détruites
restent soumises aux stipulations du présent article 15.1.

15.1.6. Durée des obligations de confidentialité

15.2.

15.3.

15.4.

15.5.

Les obligations contenues dans le présent article 15.1 expireront au terme d’une
période de vingt-quatre (24) mois à compter de la Date d’Expiration de l’Amodiation
sous réserve que cette expiration soit sans préjudice de toute obligation continue des
Parties de préserver le caractère confidentiel de toute information dès lors que cette
obligation est imposée par la loi.
Divisibilité
Il est convenu que la non-validité, l’inopposabilité, l’illégalité, l’inefficacité ou
l'impossibilité de mettre en œuvre une stipulation du présent Contrat d’Amodiation
n’affectera aucunement la validité, l’opposabilité, la légalité, l'efficacité et la mise en
œuvre de ses autres stipulations, qui continueront de trouver application. Toutefois, les
Parties négocieront de bonne foi en vue du remplacement de la stipulation concernée par
une stipulation valable, opposable, légale, efficace et présentant autant que possible les
mêmes effets que ceux qu’elles attendaient de la stipulation remplacée.

Avenant
Aucune modification du présent Contrat d’Amodiation ne sera valide et ne fera partie du

présent Contrat d’Amodiation à moins d’avoir été faite par un avenant écrit et signé par
les Parties.

Intégralité de l’accord des Parties
Le présent Contrat d’Amodiation constitue l'intégralité de l'accord entre les Parties, et

remplace toutes les déclarations et accords antérieurs relatifs à l’objet des présentes,
verbaux ou écrits.

Notifications
15.5.1. Toutes notifications, requêtes, demandes et/ou autres communications se
rapportant au présent Contrat d’Amodiation se feront par écrit et seront réputées
avoir été faites lorsqu'elles ont été envoyées aux Parties, par lettre recommandée
ou par porteur avec accusé de réception :
Pour l'AMODIANT :
LA GENERALE DES CARRIERES ET DES MINES S.A.
À l’attention du Directeur Général
419, boulevard Kamanyola
B.P. 450 - Lubumbashi
République Démocratique du Congo
Pour lAMODIATAIRE :
LA COMPAGNIE MINIERE DE TONDO SAS :
La Compagnie Minière de Tondo SAS
A l'attention de Monsieur le Président du Conseil

d'Administration
ier Indusjriel
7
fl
/

54 B, Avenue Industrielle à Lubumbashi.

Page 15 sur 19
Contrat d'amodiation n° ÉRS

15.6.

Commune de Kampemba

Province du Haut-Katanga

République Démocratique du Congo
Les notifications et/ou autres communications seront valables et seront réputées avoir été
effectuées (i) en cas de réception du courrier recommandé par la poste ou par porteur, à la
date de la remise si celle-ci est opérée pendant les heures normales de service Ou, sinon,
le Jour Ouvrable suivant le jour de la réception ;

15.5.2. Tout changement d’adresse sera notifié par écrit à l’autre Partie au moins dix (10)
Jours Ouvrables avant son effectivité.

Langue

15.6.1. Tout document ou communication adressé par les Parties au titre du, ou
concernant le présent Contrat d’Amodiation, devra être en français ;

156.2. Le présent Contrat d’Amodiation a été signé en version française.

Article 16. DROIT APPLICABLE

Le présent Contrat d’Amodiation sera interprété conformément au droit de la République
Démocratique du Congo, par lequel il est régi.

Article 17. REGLEMENT DES DIFFERENDS
17.1 Accord Amiable
17.1.1 En cas de litige ou de différend entre les Parties né du présent Contrat d’Amodiation

ou en relation avec celui-ci, les Parties concernées s’engagent, avant d’instituer toute
procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à un
règlement à l’amiable.

17.1.2 À cet effet, les Parties se rencontreront dans les quinze (15) Jours Ouvrables de

17.2

17.3

l'invitation à une telle rencontre adressée par la Partie la plus diligente. Si le litige ou
le différend n’est pas l’objet d’un règlement amiable dans les quinze (15) Jours
Ouvrables de la réunion, toute Partie peut le soumettre à l’arbitrage.

Arbitrage

172.1 Tous différends ou litiges découlant du présent Contrat d’Amodiation ou en
relation avec celui-ci seront tranchés selon le règlement d’arbitrage du Centre
National d’Arbitrage, de Conciliation et de Médiation, « CENACO » en sigle,
institué auprès de la Fédération des Entreprises du Congo, (FEC) en sigle, par (3)
arbitres siégeant à Kinshasa (RDC) et désignés conformément à ce règlement et
statuant selon le droit de la République Démocratique du Congo. La langue de
larbitrage sera le français.

17.2.2 Les Parties devront exécuter immédiatement la décision du tribunal arbitral et
renoncer à tout droit d’appel dans la mesure où les Parties ont le droit à cette
renonciation. L’approbation de ladite décision aux fins d’exequatur peut être
demandée par chaque Partie devant n’importe quelle juridiction compétente.

Renonciation à l’immunité

Les Parties renoncent par les présentes de manière irrévocable et inconditionnelle à toute
demande ou droit à l’immunité, y compris l’immunité souveraine qui peut être applicable

Page 16 sur 19 T
Contrat d'amodiation n° 1721/9220/56/6C/2018 G
?

actuellement ou à l’avenir au titre des procédures et des mesures d’exécution engagées à
leur encontre ou à l’encontre de leurs actifs, et en particulier chaque Partie accepte :

(a) chaque action intentée à son encontre ou à celle de ses actifs devant toute
juridiction en application du présent Contrat d’Amodiation, et

(b) les mesures d’exécution, y compris toutes sortes de mesures provisoires ou
conservatoires (que ce soit avant ou après une sentence ou un jugement),
demandées à son encontre ou à celle de ses actifs, tels que tous biens, revenus et
créances, dus par tout débiteur.

17.4  Invalidité/Indépendance des Clauses

Dans le cas où une quelconque stipulation du présent Contrat d’Amodiation devient
illégale, nulle ou inopposable, en tout ou partie, elle s'appliquera avec toute suppression ou
modification nécessaire pour être considérée comme légale, valide et opposable et donner
effet à l’intention commerciale des Parties. Si cela n’est pas possible, la stipulation affectée
sera réputée ne pas faire partie du présent Contrat d’Amodiation, et la légalité, la validité et
le caractère opposable des autres stipulations n'en seront pas affectés.

Article 18. FORMALITES D'ENREGISTREMENT DE L’AMODIATION

Les Parties désignent Monsieur Nelson KABALA NSENGA, Directeur de Division à la Direction
Juridique de l’Amodiant aux fins de procéder à l’authentification du Contrat et à l’accomplissement
des formalités d’usage auprès du CAMI conformément aux dispositions des articles 12, alinéa 12, et
182 du Code Minier.

Article 19. ENTREE EN VIGUEUR ET DUREE

Le présent Contrat entre en vigueur à la date de sa signature par les Parties pour une durée de 25 ans
renouvelable pour la même durée après négociations entre les Parties.

EN FOI DE 308. les Parties ont signé à Lubumbashi, le présent Contrat, le
2.2. DCI. 018 … €n quatre exemplaires originaux, chacune des Parties
reconnaissant en avoir retenu un, le troisième étant réservé au Cadastre Minier et le dernier au Ministre
des Mines.

ffiistration

Président du Conseil d'Administration

Page 17 sur 19
Contrat d'amcdiation n° 1721/9220/56G/GC/2018
ANNEXE 1 AU CONTRAT D’AMODIATION N° 1721/9220/SG/GC/2018
CERTIFICAT D'EXPLOITATION

Page 18 sur 19
Contrat d'amodiation n° 1721/9220/56/6C/2018 /

CROQUIS ET COORDONNEES GEOGRAPHIQUES
COMPLEMENT CESSION COMPAGNIE MINIERE DE TOND

PE 2605 GECAMINES (partiellement)

10°44'30"

25°25'00"

ANNEXE 2 AU CONTRAT D'AMODIATION N° 1721/9220/SG/GC/2018
CROQUIS ET COORDONNEES

/
fl
L/
\/ =
Page 19 sur 19 À
Contrat d'amodiation n° Los / } 4
/
